Title: To Benjamin Franklin from William Alexander, 24 April 1782
From: Alexander, William
To: Franklin, Benjamin


My Dear Sir
st Germain 24 april 1782
I thank you for your Attention in returng my papers So early, and have no doubt but you have solid reasons for declining the Execution of the plan, without pretending even to Conjecture what they may be, It is obvious that a Commonwealth shoud be Governd by different Maxims from a Monarchy.
I am exceedingly obliged to you for Suggesting to me the most likely means of rendering it Successfull Elsewhere but I shall not think of trying them for the present. The Men you indicate woud I doubt not be ready enough to adopt it— But I am Satisfied that such a Confidence woud very Essentialy Affect the Success, for it may not be Improper to Inform you that one of Them viz the Dutch Man is as thorough a Jobber as is in the Alley.
Their Information might be taken without Impropriety in answering General questions that woud serve to decide The Rationality of the Enterprize, But the Man who relies upon others for forming his Judgments, when the facts are Ascertaind will be Continualy a dupe in Business to their Interrested policy— One of my Girls will deliver you this. Two of Them go to town to morrow. One of Them to pass a week at the Tuileries with Madme de La Marke a Lady whom it may be usefull for you or your Son to know—the other passes Some days wt Madme Helvetius— I am with the most sincere Attachment Dear Sir Your most obt hble ser
W: Alexander
 
Addressed: To His Excellency / Ben: Franklin Esqre / Passy
